                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   Case No. 3:14-cr-00054-RRB
                                             )
                       Plaintiff,            )
                                             )
         vs.                                 )
                                             )
  JUAN ANTONIO NUNEZ-AYON,                   )
  a/k/a "Juanito",                           )
                                             )
                       Defendant.            )

                                         ORDER

       Having duly considered the United States= Motion for Appeal of Release of

Defendant Pursuant to 18 U.S.C. ' 3145, the motion at Docket 16 is hereby

GRANTED.

       It is further ordered that the defendant is to remain in custody and be

transported to the District of Alaska forthwith for further proceedings.

       The Expedited Motion at Docket 15 is also GRANTED.



       DATED this 6th day of February 2021, at Anchorage, Alaska.



                                         s/Ralph R. Beistline
                                         United States District Judge




      Case 3:14-cr-00054-RRB-MMS Document 18 Filed 02/06/21 Page 1 of 1
